776 N.W.2d 910 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nicholas CHAPMAN, Defendant-Appellant.
Docket No. 139744. COA No. 291568.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the application for leave to appeal the August 11, 2009 order of the Court of Appeals is considered *911 and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the issue whether the defendant's challenge to the score rendered for offense variable 13 is timely or is otherwise preserved for appellate review, and if so, whether the variable was correctly scored. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.